Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiving unit, output unit, securing unit, axial securing element, movement limiting element, torque transmitting element, coupling unit, and connecting elements.  The claim limitations are found throughout claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO-0196067-A1, hereinafter WO’067.
Regarding claim 1, WO’067 discloses a grinding device (See Figures 2-5), for arranging at least one grinding apparatus 23,24 (Note: the portable machine tool is capable of mounting multiple tools such as a buffing pad, sandpaper, or other finishing materials which are capable of performing a grinding function; Page 5, Lines 5-11) on a portable machine tool 10, the grinding device comprising: at least one receiving unit 16, configured to be fixed on an output unit 12,14 of the portable machine tool 10 and configured for the at least one grinding apparatus 23,24 to be arranged on the at least one receiving unit 16; and at least one securing unit 37,38,40 (Note: locking projections 37 are carried on locking slides 38 that slide in tracking slots 40 formed in the hub body 15) configured for axially fixing the at least one receiving unit 16 (Note: the locking projections 37 of the securing unit are received within locking openings 34 of the receiving unit 16; See Figure 2 and 4) and/or the at least one grinding apparatus 23,24 on the output unit 12,14 of the portable machine tool 10, wherein the at least one securing unit 37,38,40 is configured to (j) axially fix the receiving unit 16 and/or the grinding apparatus 23,24 on the output unit 12,14 of the portable machine tool 10 in a tool-free manner, and/or (ii) axially fix the grinding apparatus 23,24 on the receiving unit 16, in a tool-free manner (See Figures 2-5).  
Regarding claim 2, WO’067 discloses wherein the at least one securing unit 37,38,40 comprises at least one axial securing element, which engages at least partially in a receiving recess (See Figure 4; Note: the locking slides 38 extend through recesses formed in the receiving unit 16) of the at least one receiving unit 16, to axially fix the receiving unit and/or the grinding means in the tool-free manner (See Figure 4).  
Regarding claim 3, WO’067 discloses wherein the at least one securing unit 37,38,40 comprises at least one axial securing element, that is deflectable in a spring-elastic manner (See Figure 3; Note: the locking slides 38 are positioned back-to back in the tracking slots 40 and are biased in opposite directions by a common compression spring 41 having its opposite ends seated in recesses 42 in the slides 38. The locking slides are provided with manually engageable buttons 43 which, when squeezed together compress the spring 41 and cause the locking projections 37 to move linearly toward one another; See Page 5, Line 26 – Page 6, Line 15).   
Regarding claim 4, WO’067 discloses wherein the at least one securing unit comprises at least one axial securing element, which is mounted movably on a main body of the at least one securing unit 37,38,40 (Note: The locking slide are capable of being squeezed together to cause the locking projections 37 to move linearly toward one another; See Page 5, Line 26 – Page 6, Line 15).  
Regarding claim 5, WO’067 discloses wherein the main body of the at least one securing unit has at least one movement guiding element, which includes a guide groove (Note: the tracking slots 40 in which locking slides 38 are mounted), configured to guide the at least one axial securing element during a movement relative to the main body of the securing unit (See Figures 3-4). 
Regarding claim 6, WO’067 discloses wherein the main body of the securing unit 37,38,40 has at least one movement- limiting element, that limits a maximum movement distance of the at least one axial securing element relative to the main body of the at least one securing unit (See Figures 3 and 4; Note: the radially inward movement of the locking slides 38 is limited by the radial inner most surfaces of the locking slides).  
Regarding claim 7, WO’067 discloses the at least one receiving unit 16 includes at least one torque-transmitting element 33 adjacent to a receiving recess 34 in which the at least one securing unit 37,38,40 at least partially engages, said torque- transmitting element being configured to interact with a torque-transmitting projection 36 of the portable machine tool 10, when the at least one receiving unit is arranged on the output unit of the portable machine tool (See Figure 2).  
Regarding claim 8, WO’067 discloses wherein the at least one receiving uni
Regarding claim 9, WO’067 discloses wherein: the at least one receiving unit 16 defines at least one receiving recess 34 in which the at least one securing unit 37,38,40 at least partially engages, and the at least one receiving unit includes at least one edge region (Note: the edge formed by the opening 33), at least partially delimiting the receiving recess 34 (See Figure 2), the at least one edge region including at least one contact face configured to transmit at least one of a drive force and a drive torque to the at least one securing unit (See Figure 2).  
Regarding claim 10, WO’067 discloses wherein: the at least one receiving unit 16
Regarding claim 11, WO’067 discloses wherein the at least one securing unit 37,38,40 includes at least one form-fitting element 36 configured to transmit at least one of a drive force and a drive torque to the at least one grinding apparatus (See Figure 2).  
Regarding claim 12, WO’067 discloses wherein the at least one form-fitting element 36 is arranged on a clamping face of the at least one securing unit (See Figure 2) which is configured to be placed against the at least one grinding apparatus 23,24 to axially fix the at least one grinding apparatus on the at least one receiving unit 16 and/or on the output unit 12,14 (See Figure 2).  
Regarding claim 18, WO’067 discloses the portable machine tool 10 is a grinding machine (See Figure 1) (Note: the various tools capable of being used with the machine tool are capable of grinding), the grinding device is a grinding-disk device or a backup-pad device, the at least one grinding apparatus includes at least one grinding wheel, and the at least one receiving unit is a grinding disk or backup pad (See Figure 2).  
Regarding claim 13, WO’067 discloses a grinding apparatus, comprising: a grinding wheel 23,24 (Note: the polishing pad and sandpaper are capable of performing a grinding function), configured to be fixed on a, a grinding machine 10 by a grinding device that comprises: a receiving unit 16 configured to be fixed on an output unit 12,14 of the portable machine tool 10 and by which the grinding apparatus is arranged on the receiving unit 16; and a securing unit 37,38,40 configured for axially fixing the receiving unit 16 and/or the grinding apparatus 23,24 on the output unit 12,14 of the portable machine tool 10, wherein the securing unit 37,38,40 is configured to axially fix the grinding wheel on the output unit 12,14 of the portable machine tool 10 in a tool-free manner, and/or to axially fix the grinding wheel on the receiving unit in a tool-free manner.
Regarding claim 14, WO’067 discloses at least one coupling unit 26 (Note: the recesses formed in the circular protrusion 26) configured to connect to the securing unit 37,38,40 of the grinding device, wherein the coupling unit 26 has at least two differently designed connecting elements 34,33 configured as connecting recesses (See Figure 2).  
Regarding claim 15, WO’067 discloses wherein the at least two differently designed connecting elements 34,33 have different maximum width extensions (See Figure 2).  

Regarding claim 16, WO’067 discloses an insert tool comprising: a grinding apparatus; and a grinding device comprising: a receiving unit 16 configured to be fixed on an output unit 12,14 of a portable machine tool 10 and by which the grinding apparatus is arranged on the receiving unit 16; and a securing unit 37,38,40 configured for axially fixing the receiving unit 16 and/or the grinding apparatus on the output unit 12,14 of the portable machine tool 10, wherein the securing unit 37,38,40 is configured to axially fix the grinding wheel on the output unit 12,14 of the portable machine tool 10 in a tool-free manner, and/or to axially fix the grinding wheel on the receiving unit in a tool-free manner (See Figures 1-4).  
Regarding claim 17, Wo’067 discloses a machine tool system having comprising: at least one insert tool as claimed in claim 16; and the at least one portable machine tool 10, configured as a grinding machine, the at least one portable machine tool including an output unit 12,14 and a quick-release clamping device, wherein the at least one insert tool is fixable on an the output unit 12,14 of the portable machine tool 10 by means of the quick-release clamping device (See Figure 3; Note: the locking slides 38 are positioned back-to back in the tracking slots 40 and are biased in opposite directions by a common compression spring 41 having its opposite ends seated in recesses 42 in the slides 38. The locking slides are provided with manually engageable buttons 43 which, when squeezed together compress the spring 41 and cause the locking projections 37 to move linearly toward one another; See Page 5, Line 26 – Page 6, Line 15)   
Regarding claim 19, WO’067 discloses wherein the at least one receiving unit 16 is configured to be fixed in a thread free manner on the output unit (See Figures 2-4).  
Regarding claim 20, WO’067 discloses wherein the at least one securing unit 37,38,40 is formed separately from the at least one receiving unit 16 (See Figures 2-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL M JANESKI/Examiner, Art Unit 3722   
                                                                                                                                                                                                     /ERIC A. GATES/Primary Examiner, Art Unit 3722